NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10011

                Plaintiff-Appellee,             D.C. No.
                                                4:20-cr-01364-JGZ-EJM-1
 v.

ABRAHAM ALVARADO-MARTINEZ,                      MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Abraham Alvarado-Martinez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 27-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Alvarado-Martinez’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Alvarado-Martinez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Alvarado-Martinez waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                 21-10011